Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a connector strip, classified in F16B 7/00.
II. Claim 28, drawn to a formwork system, classified in E04G 9/10.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because claimed formwork system does not require a top surface of the connector strip to be planar.  The subcombination has separate utility such as a connector for fence posts.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Newly submitted claim 28 is directed to an invention that is independent or distinct from the invention originally claimed and elected for the following reasons: See above requirement for restriction
Since applicant has received an action on the merits for the originally presented and elected invention, this invention has been elected for prosecution on the merits by Applicant’s election received February 16, 2021. Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
1)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “[the connector strip] is equipped with a formwork skin on the top”, (claim 12), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference CN 201738566 to Zhao et al.    Zhao et al. discloses, Figs. 3-5 for example, a connector strip 10 for slab formwork, comprising a plurality of spaced coupling regions 52, 52, 11, 11 for engagement with prop heads of formwork props.

3. In each of two longitudinal end regions of the connector strip, an end coupling region for engagement with the prop head of a formwork prop. The coupling regions 52, 52 of Zhao et al. can and may form a positive engagement with any given formwork prop.
4. The respective end coupling region is configured such that, when coupled to the respective prop head, the connector strip either substantially covers only half the width of the prop head, measured in the longitudinal direction of the connector strip, or covers the entire width of the prop head. Zhao et al. can perform the intended orientation as desired by the recitation of claim 4. 
5. At least one intermediate coupling region 11, 11 for engagement with the prop head of a formwork prop between the two end coupling regions.
6. The at least one intermediate coupling region 11, 11 can be seen as having a configuration that is different from the configuration of the end coupling regions 52, 52.
7. At least one of the coupling regions has an insertion region for engagement with a receiving region on a prop head, or that all coupling regions each comprise an insertion region for engagement with a receiving region on a prop head, (any of 52, 52). The coupling regions 52, 52 of Zhao et al. can and may form a positive engagement with any given formwork prop.
9. In the cross-section, a leg that is horizontal in use, (leg to which lead line of 10 extends), and a leg that is vertical in use, (leg that is perpendicular to the horizontal leg); 
10. The strip 1 is substantially made of metal, (e.g., paragraph [0006]).
11. A top can be seen as providing a part of the shaping surface of the slab formwork, (Zhao et al. can perform the intended use and orientation as desired by the recitation of claim 11). 
12. The strip is equipped with a formwork skin on the top, (the top of the Zhao et al. strip constitutes a “formwork skin” as Zhao et al. can perform the intended use and orientation as desired by the recitation of claim 11).
13. The strip has at least one contact region, (e.g., 521 or 524), which is provided for contact with a wall, (Zhao et al. can perform the intended orientation as desired by the recitation of claim 13).
14. The distances between the coupling regions are such that an engagement with the prop heads of formwork props, which stand in the center distance for the width of slab formwork panels, is possible, (Zhao et al. can perform the intended use and orientation as desired by the recitation of claim 14).

Response to Arguments
Applicant’s remarks with regard to the above objection to the drawings has been reviewed and is persuasive with respect to the claim 6 limitation. However, as Applicant has not specifically pointed out where the limitation of claim 12 is illustrated the objection to the drawings with respect to claim 12 has been maintained.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







                                                                         /MICHAEL SAFAVI/                                                                         Primary Examiner, Art Unit 3631                                                                                                                               

















MS
February 20, 2022